UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6942



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALPHONSO DAVIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-95-59; CA-99-230-3)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alphonso Davis, Appellant Pro Se. Amy Elizabeth Ray, OFFICE OF THE
UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Alphonso Davis seeks to appeal the district court’s order

construing his motion titled “Motion to Reopen Title U.S.C. § 2255"

as an unauthorized successive motion under 28 U.S.C. § 2255 (2000),

and dismissing it without prejudice for lack of jurisdiction.     The

district court correctly found that no provision exists that allows

for the “reopening” of § 2255 motions that have been addressed on

the merits by the district court, and that the district court had

no jurisdiction to consider a successive § 2255 motion.*

            In accordance with United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003), we consider Davis’ notice of appeal and

informal brief as a motion for authorization under 28 U.S.C. § 2244

(2000) to file a successive § 2255 motion.    To obtain permission to

bring a second or successive § 2255 motion, a movant must show that

his claim:     (1) “relies on a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable” or (2) relies on newly discovered

facts that tend to establish the movant’s innocence.        28 U.S.C.

§ 2244 (2000).     We conclude that Davis has not satisfied either

standard.




     *
      Because this was not Davis’ first § 2255 motion, the district
court was not required to notify Davis prior to construing the
motion as a successive § 2255 motion, and we accordingly reject
Davis’ challenge to the district court’s action in this regard.
See United States v. Emmanuel, 288 F.3d 644, 650 (4th Cir. 2002).

                                 - 2 -
          Accordingly, we deny leave to proceed in forma pauperis,

deny Davis’ implicit application for leave to file a successive

§ 2255 motion, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                              - 3 -